Citation Nr: 0831085	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel






INTRODUCTION

The veteran had active service from October 1969 to October 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

The veteran requested a travel board hearing, which was 
scheduled in Cleveland, Ohio, in April 2008.  The veteran 
failed to appear, and no further request for a hearing was 
received.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by pure 
tone threshold averages and speech recognition scores that 
correspond to level "I" hearing on the right and level "I" 
hearing on the left.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The veteran's claim for an initial compensable rating for 
bilateral hearing loss arises from his disagreement with the 
initial evaluation following the grant of service connection.  
It has been held that once service connection is granted, the 
claim is substantiated and additional notice is not required.  
Any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records and post-service VA outpatient treatment 
records with the claims folder.  Additionally, the veteran 
was afforded a VA examination in July 2006.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of the claim.  


II.  Entitlement to an Initial Compensable Rating for 
Bilateral Hearing Loss

Service connection for bilateral hearing loss was established 
by a September 2006 rating decision, at which time a 0 
percent rating was assigned, effective from October 2005.  
The veteran is requesting an increased rating for his 
service-connected bilateral hearing loss.

On the authorized audiological evaluation in July 2006, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
0
25
55
50
LEFT
5
60
65
55
 

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence that is of record.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by pure tone threshold 
averages, within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum 
of the pure tone thresholds at 1000, 2000, 3000, and 4000 by 
four.  Id.  The pure tone threshold averages and the Maryland 
CNC test scores are given a numeric designation, which are 
then used to determine the current level of disability based 
upon a pre-designated schedule.  Tables VI and VII in 
38 C.F.R. § 4.85 (2007).  Under these criteria, the 
assignment of a disability rating is a "mechanical" process 
of comparing the audiometric evaluation to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).

The veteran's July 2006 VA audiology examination shows a 
right ear pure tone threshold average of 32.5 decibels with 
speech recognition of 100 percent.  This corresponds to a 
numeric designation of "I."  Table VI in 38 C.F.R. § 4.85 
(2007).  His left ear manifests a pure tone threshold average 
of 46.25 decibels with speech recognition of 100 percent.  
This corresponds to a numeric designation of "I."  Id.  
These combined numeric designations then result in a rating 
of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII 
(2007).

The veteran requested that VA outpatient treatment records be 
reviewed for evidence of increased severity of hearing loss.  
During an outpatient examination in January 2007, the 
examiner noted that the right ear had normal hearing at 250 - 
1500 Hz, changing to mild to moderately severe hearing loss 
at 2000 - 3000 Hz, rising to mild to borderline normal 
hearing at 4000 - 8000 Hz.  Speech discrimination was 
moderately impaired.  The left ear showed normal hearing at 
250 - 1000 Hz, changing to moderate to moderately severe 
hearing loss at 1500 - 8000 Hz.  Speech discrimination was 
mildly impaired.  The examiner stated the veteran was a good 
candidate for hearing aids.

The findings of the hearing aid examination in January 2007 
at a VA outpatient treatment facility are consistent with the 
VA examination the veteran was afforded in July 2006.  
Furthermore, the VA outpatient treatment records do not 
contain specific audiogram testing results that could be used 
to formulate whether the veteran's hearing loss warrants a 
higher evaluation.

The Board has considered the veteran's statements regarding 
the severity of his hearing loss and the VA outpatient 
treatment records.  However, the Board finds that the most 
probative evidence concerning the level of severity of this 
disorder consists of the VA audiometric testing results of 
record.  As noted above, disability ratings for hearing 
impairment are to be derived by the mechanical application of 
the Rating Schedule to the numeric designations assigned 
based on audiometric evaluations.  

Based on the VA examination in July 2006, the veteran's 
hearing loss is at no more than level I in the right ear; and 
I in the left ear; therefore, a compensable rating is not 
warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In summary, the Board finds that the evidence of record 
preponderates against an initial compensable rating for the 
veteran's bilateral hearing loss.  


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


